     Case 1:19-cr-00789-PGG Document 315
                                     313 Filed 11/20/20
                                               11/18/20 Page 1 of 1




                              THOMAS F. DUNN
                             ATTORNEY AT LAW
                                 225 Broadway
                                   Suite 1515
                           New York, New York 10007
                               Tel: 212-941-9940
                               Fax: 212-693-0090                             November 19, 2020
                           Thomasdunnlaw@aol.com

By ECF & email
                                                            November 18, 2020

Honorable Paul G. Gardephe
United States District Judge
United States District Court
40 Foley Square
New York, New York 10007

       Re: United States v. Makkah Shabazz,
             19 Cr. 789 (PPG)

Dear Judge Gardephe:

       I write to request permission for my client to travel to Baltimore leaving
November 23rd and returning to New York on November 25th. She also requests yo travel
to Ewing, N.J. for Thanksgiving.

     Assistant U.S. Attorney Matthew Andrews and U.S. Pretrial Officer Keyana
Pompey advised they have no objection to these requests.

       Thank you for your consideration of this requests.

                                                            Respectfully yours,
                                                                  /s/
                                                            Thomas F.X. Dunn

Cc: Matthew Andrews, Esq.
   Assistant U.S. Attorney

   Keyana Pompey
   U.S. Pretrial Officer
